Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment
	Applicant’s amendment filed 12/2/2021 has been received and entered.  Claims 1, 3-5, 8-10, 12, 17, 19, 22, 46 and 47 have been amended, claims 2, 7, 15, 16, 18, 20-21, 26, 28-29, 33-34, 36-44 have been cancelled.
Claims 1, 3-6, 8-14, 17, 19, 22-25, 27, 30-32, 35 and 45-50 are pending.

Election/Restrictions
Applicant’s election of Groups I in the reply filed on 3/26/2021 was acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1, 3-6, 8-14, 17, 19, 22-25, 27, 30-32, 35 and 45-50 are pending.  Claims 24, 25, 27, 30-32, 35, 48-50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/26/2021.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 
Claims 1, 3-6, 8-14, 17, 19, 22-23 and 45-47, drawn to analyzing microbial lineages in a sample by comparing reads in a sample with that of a reference are currently under examination.

Priority
	This application filed 4/16/2018 is a 371 national stage filing of PCT/EP2016/074739 filed 10/14/2016 and claims benefit to foreign application GB1518364.3 filed 10/16/2015.
No comments have been made in Applicant’s response.	

Information Disclosure Statement
It was noted that the listing of references in the specification is not a proper information disclosure statemen, noting the listing starting on page 50.  
No comment nor new IDS has been provided by Applicants.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are ‘interrogation engine’ throughout the amended claims.  A search of the specification provides literal support for the term 5 times, but no definition.  Given the indication of Figure 1 and general guidance it appears that the term interrogation engine is directed to the instructions for analysis, which can be implemented on a computer or using a processor.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 17, 19, 22-23 and 45-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, the claims have been amended to recite the limitation for a ‘interrogation engine’ and it is unclear if this is directed to a specific type of device or driver, or is simply referring to the method instructions that follow.  In review of the specification, no definition is provided, and it is unclear if the method as claimed require a specific type of computer that comprises an interrogation 
More clearly providing additional support for what an interrogation engine comprises which defines its metes and bounds, or amendments to more clearly set forth how the interrogation engine is implemented in a computer environment would address the basis of the rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14, 17, 19, 22-23 and 45-47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim analysis
Claim 1 has been amended and still is generally directed drawn to analyzing microbial lineages in a sample by comparing reads in a sample with that of a reference.  More specifically, claim 1 has been amended to require that the method is ‘computer-implemented’ and that the read data is compared a ‘plurality of reference genomes’, and that upon a match with only one reference and not others that are present ‘the sequence read as being deemed to uniquely map to a reference genome’, and a final measurement for associating unique reads with he uniqueness of the lineage.  The steps of the claims require using sequence reads obtained from a sample that are deemed to uniquely map to each of a plurality of at least one of the lineages, normalizing the number of reads to determine relative abundance of the reads to correlate to the abundance of a 
“The internal uniqueness value for each entry may be calculated by identifying one or more30 genetic sequences deemed to uniquely identify the corresponding lineage (if the entry is a 
lineage) or by identifying one or more genetic sequences deemed to uniquely identify the 
corresponding reference genome (if the entry is a reference genome), and then dividing the combined length of these sequences by the average length of the reference genomes in the 
corresponding lineage (if the entry is a lineage) or by the length of the corresponding 
35 reference genome (if the entry is a reference genome). Techniques for identifying one or 
more genetic sequences deemed to uniquely identify a lineage/reference genome have 
already been described in detail above.”
 
and appears to simply rely on known comparison tools to identify sequences that are different or “unique”, for example at page 20 which teaches:
“In the present examples, the plurality of segments were obtained using a sliding window technique of length 100 base pairs and comparing the genetic sequence contained in a 
20 segment with all other reference genomes was performed with bowtie2 read aligner (see e.g. 
PMID: 22388286).” 

Given the breadth of the claims for any sample source, with or without a specific number or complexity of microorganism within the sample, no specific indication of the source of reads, the claims appear to be directed to identifying informative sequences based on expected read data from a sample to differentiate and quantitate the presence of a given sequence within the reads from a sample, and correlating the number of reads detected with the relative abundance of the microorganism the read was determined to represent.  Dependent claims set forth that the reads are obtained from “cultures” (see claim 17), using ‘predetermined length’ for analysis, and that “unique” derives from a sequence be associated with only one reference genome, and how the calculations are to be performed to determine abundance at a high level.  Given the guidance of 
For step 1 of the 101 analysis, the claims as amended are found to be directed to a statutory category of a process.  The process is implemented on a computer and comprise instructions of comparing read and reference sequences and quantitating the number of sequences which map to only one of the references.  
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of accessing sequence data for malicious sequences.   The step of aligning and comparing sequence to arrive at the identification of “unique” sequences are instructional steps.  Using a computer implemented program, the claims would computing similarity scores based on similarity values with the broad steps of receiving sequence data, compute a similarity score and thus determine a potentially unique sequences, for use in sorting and quantitating reads in the data.  The judicial exception is a set of instructions for analysis of sequence data, and appears to fall into both Mathematical Concepts, for the high level instruction to use mathematical calculations to normalize and quantitate the number reads, and also in the category of Mental Processes, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion), where in this case there is no necessary complexity or size of data that is used (see for example summary in Fig 2 where about 200 reads are analyzed) in the first step and appears to provide for steps that can be performed in one’s mind.
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have an additional element.  This judicial exception requires steps recited 
For step 2B of the 101 analysis, each of the independent claims recites additional elements and are found to be the steps of obtaining sequence data for further analysis.  As such, the claims do not provide for any additional element to consider under step 2B.  For the possible implementation in a computer environment, it is noted that in explaining the Alice framework, the Court wrote that "[i]n cases involving software innovations, [the step one] inquiry often turns on whether the claims focus on the specific asserted improvement in computer capabilities or, instead, on a process that qualifies as an abstract idea for which computers are invoked merely as a tool."  The Court further noted that "[s]ince Alice, we have found software inventions to be patent-eligible where they have made non-abstract improvements to existing technological processes and computer technology."  Moreover, these improvements must be specific -- "[a]n improved result, without more stated in the claim, is not enough to confer eligibility to an otherwise abstract idea . . . [t]o be patent-eligible, the claims must recite a specific means or method that solves a problem in an existing technological process."  Here, the review of the specification for guidance on implementation indicates that programs and sequence analysis tools contemplated are those known in the art, and to not provide for unique programs or programs that are tied to the technical field of computer technology.
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to analysis of sequence data.  While the instruction can be stored on a medium and could be implemented on a computer, together the steps do not appear to result in significantly more than a means to compare sequences.  The judicial exception of the method as claimed can be performed by hand and in light of the previous claims to a 
Response to Applicant’s arguments
 Applicants provide an overview of the 101 analysis and the amendment to the claims, and argue that claims provide a more accurate indication of the relative abundance of the reference genomes by normalization of the sequence reads.  Noting the fact pattern of Enfish, Applicants cite the guidance in the PCT application, and the difference in approximation and normalization in evaluating the amount of relative abundance the analysis provides.  The amendment to the claims and Applicant’s arguments have been fully considered and not found persuasive.
The examples are acknowledged but do not appear to be consistent with the analysis steps of instant claims.  While the example may be encompassed, and it may provide a potential difference in the final calculation, it appears to provide only an alternative means of calculating and evaluating read data and falls into the judicial exception without providing significantly more.  In the comparison to the fact pattern of Enfish, the present claims do not appear to be consistent with a referential database which the courts found to affect the function of the computer, but rather the present claims represent a means of analyzing read data and providing a quantitation based on the amount of unique reads associated with a given reference data source.  In review of the evidence of record, there does not appear that the method steps as claimed Enfish. The examples appear to provide that steps comprised within the breadth of the claims can provide a different means of calculating relative abundance associated with the reads obtained, however this does not appear to be more than the judicial exception of calculating and analyzing the number of unique reads present in a sample and associating them the quantity that may be present in the sample.  Therefore, for the reasons above and of record, the rejection is maintained.
As noted previously, one way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Another way for the applicants to overcome the rejection is to persuasively argue that the claims as a whole result in an improvement to a technology. Persuasive evidence for an improvement to a technology could be a comparison of results of the claimed subject matter with results of the prior art, or arguments based on scientific reasoning that the claimed subject matter inherently results an improvement over the prior art. The applicants should show why the claims require the improvement in all embodiments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 17, 19, 22-23 and 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over Segata et al (1012), Jeffrey et al (US 2014/045744), Freitas et al (2015) and Forster et al (2015)(all of record) is withdrawn.
Upon review of the amendment to the claims, it is agreed that the teachings of the cited references fail to provide for all of the limitations of the claims.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Bittinger et al. and Jordon et al. have been provided as further evidence for methods that use sequence read data to determine the presence of various types of microorganisms in various sample sources that were studied.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/Joseph Woitach/Primary Examiner, Art Unit 1631